Citation Nr: 1447602	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee with degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for right knee limitation of extension.

3.  Entitlement to a compensable rating for scars of the right knee.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and an evaluation in excess of 10 percent for internal derangement of the right knee with degenerative arthritis. 

A hearing was held on October 22, 2012, in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a June 2013 rating decision, the Appeals Management Center (AMC) granted service connection for scars, right knee and right knee limitation of extension, as related to his service-connected disability of internal derangement, right knee with degenerative arthritis, assigning noncompensable and 10 percent ratings, respectively.  As entitlement to higher evaluations for these disabilities is encompassed under the Veteran's perfected appeal for an increased rating for his right knee disability, they are also appropriately before the Board.  
The Board remanded the case for further development in March 2013 and December 2013.  That development was completed, and the case was returned to the Board for appellate review.

The issues of entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee with degenerative arthritis, entitlement to an evaluation in excess of 10 percent for right knee limitation of extension, and
entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Additionally, the Veteran submitted notice of disagreements as to the issues of entitlement to an initial evaluation in excess of 10 percent for depressive disorder, entitlement to ratings in excess of 10 percent for degenerative arthritis of the left knee and 10 percent for degenerative joint disease, left first metatarsophalangeal joint, entitlement to compensable ratings for bilateral hallux valgus and bilateral hammertoes, entitlement to separate compensable evaluations for neurologic manifestations of his service-connected low back disability, and entitlement to an effective date prior to May 15, 2013 for the 20 percent evaluation for his service connected low back disability.  These issues are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected scars of the right knee have not been shown to cover an area or areas of 144 square inches (929 sq. cm.) or greater, or to be deep, nonlinear, unstable or painful, or productive of any limitation of function. 



CONCLUSION OF LAW

The criteria for a separate compensable evaluation for scars associated with the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014);  38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.118, Diagnostic Codes 7801 - 7805 (2008) (current 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a compensable rating for his service connected right knee scars.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in June 2008, the 2008 amendments are not applicable in this appeal.  Id. 

The Veteran is currently evaluated under former Diagnostic Code 7802, for scars, other than head, face, or neck, that are superficial and do not cause limited motion.   A 10 percent evaluation is warranted for such scars if they have an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

The Veteran was provided with a VA examination of his right knee scars in January 2014.  The VA examiner indicated that the scars were not painful or unstable and were not due to burns.  The examiner noted 6 linear scars with lengths of 10 centimeters, 11 centimeters, 1 cm, 1 cm, 1 cm, and 1 cm.  The examiner found that the scars did not result in limitation of function and did not impact the Veteran's ability to work.  The examiner further noted that the scars over the right knee were healed, superficial, and not raised.  At a subsequent March 2014 right knee examination, the examiner noted scars of 11 cm. x 1 cm. and 6 cm. x 1 cm. and found that they were not painful or adherent to underlying tissue, and there was no excessive scar formation.

In this case, the evidence of record does not support a separate compensable evaluation for the Veteran's right knee scars under former Diagnostic Code 7802, as the superficial scars have not been shown to have an area of 144 square inches (929 sq. cm. or greater).

Other potentially applicable Diagnostic Codes pertaining to scars have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the Veteran's right knee scar is not located on his head, face, or neck; and has not been shown to be deep, cause limited motion, be unstable or painful on examination, or otherwise cause limitation of function of the affected part.  Accordingly, former Diagnostic Codes 7800, 7801, 7803, 7804 and 7805 are not for application.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7803, 7804, 7805 (2008).  Accordingly, a separate compensable evaluation is not warranted under alternate diagnostic codes.

The Board also finds that the record does not reflect that the Veteran's scars of the right knee are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to scars, but the Veteran's particular disability is not productive of such manifestations.  The evidence demonstrates the presence of superficial scars, without additional symptomatology, which is clearly contemplated by the diagnostic code.  Further, the Veteran has not contended that his scars result in any additional symptoms.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate; no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his right knee scars, alone or in combination with other service connected disabilities, render him unable to secure or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the claim decided herein.

In conclusion, as the preponderance of the evidence is against the claim for a compensable evaluation for scars, right knee, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

ORDER

Entitlement to a compensable evaluation for scars of the right knee is denied.


REMAND

Reasons for remand:  To have relevant evidence considered by the AOJ in the first instance and a Supplemental Statement of the Case (SSOC) issued; to have the Veteran's vocational rehabilitation file associated with the claims file; to seek outstanding relevant treatment records; and to issue a Statement of the Case (SOC) for additional issues on appeal.

As an initial matter, the Veteran has raised appeals which have not yet been addressed by the AOJ.  In a May 2014 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned evaluations of 10 percent effective June 27, 2008 and 20 percent effective May 15, 2013.  In June 2014, the Veteran's submitted a notice of disagreement (NOD) with the effective date assigned for the 20 percent evaluation.  In July 2014, the Veteran's representative submitted an additional notice of disagreement with the evaluation of the Veteran's low back disability, claiming entitlement to separate compensable evaluations for neurological manifestations.  Additionally in a June 2014 rating decision, the RO granted service connection for unspecified depressive disorder and assigned a 10 percent evaluation and continued evaluations of 10 percent for degenerative arthritis, left knee and 10 percent for degenerative joint disease, left first metatarsophalangeal joint as well as noncompensable evaluations for bilateral hallux valgus and bilateral hammertoes.  The Veteran then submitted a notice of disagreement with these evaluations in July 2014, and requested review by a Decision Review Officer (DRO) and a personal hearing with the DRO.  These NODs were timely-filed.  38 C.F.R. § 20.201, 20.302 (2014).  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issues of entitlement to an initial evaluation in excess of 10 percent for depressive disorder, entitlement to ratings in excess of 10 percent for degenerative arthritis of the left knee and 10 percent for degenerative joint disease, left first metatarsophalangeal joint, entitlement to compensable ratings for bilateral hallux valgus and bilateral hammertoes, entitlement to separate compensable evaluations for neurologic manifestations of the service-connected low back disability, and entitlement to an effective date prior to May 15, 2013 for the 20 percent evaluation for his service connected low back disability has not been taken, the issues must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Second, additional relevant evidence has been associated with the claims file which has not yet been considered by the AOJ.  The most recent SSOC was issued in May 2014.  The evidence considered included evidence of record cited in prior SSOCs, treatment records from the VA Medical Center in Milwaukee, Wisconsin dated September 2012 to April 2014, and VA examinations dated January 2014 and March 2014.  The Board notes that an April 2014 VA examination was not among the evidence considered.  Although the April 2014 examination focuses on the Veteran's left knee disability, it contains relevant range of motion testing with respect to the Veteran's right knee.  Additionally,  subsequent to the May 2014 SSOC, the Social Security Administration Records Center submitted medical records associated with the Veteran's application for Social Security Disability payments relevant to his right knee and peripheral neuropathy claims.  The Board must therefore remand the issues of entitlement to service connection for peripheral neuropathy and entitlement to an increased evaluation for right knee disability for the issuance an SSOC. See 38 C.F.R. §§ 19.31(b), 20.1304(c) (2014) (requiring the issuance of a supplemental statement of the case where additional pertinent evidence is received after the issuance of a statement of the case or a prior supplemental statement of the case).

Third, a July 2008 report of contact documents a telephone call with the Veteran in which he requested that his vocational rehabilitation file be obtained and considered with his claims.  Review of the claims file reveals one October 2008 special report of training and an April 2008 counseling record.  As it seems likely the complete vocational rehabilitation file is not yet of record, attempts should be made on remand to obtain it.  

Lastly, the Board notes that in a June 2014 VA mental health note, the Veteran reported that he continued to experience locking of the right knee, and that he was getting a second medical opinion from an outside orthopedist.  As such records are relevant to the Veteran's claim for an increased evaluation for his right knee disability, and the claim is being remanded for other development, the AOJ should request authorization from the Veteran and seek to acquire these private medical records.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, the claims are REMANDED for the following action:

1.  Complete any development deemed appropriate, then issue an SOC for the issues of entitlement to an initial evaluation in excess of 10 percent for depressive disorder, entitlement to ratings in excess of 10 percent for degenerative arthritis of the left knee and 10 percent for degenerative joint disease, left first metatarsophalangeal joint, entitlement to compensable ratings for bilateral hallux valgus and bilateral hammertoes, entitlement to separate compensable evaluations for neurologic manifestations of the Veteran's service-connected low back disability, and entitlement to an effective date prior to May 15, 2013 for the 20 percent evaluation for his service connected low back disability.  Allow an appropriate amount of time for the Veteran to respond. The claim should be returned to the Board as warranted.

2.  Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.

3.  Ask the Veteran to identify and provide release forms for relevant records of private treatment not yet associated with the claims file, specifically to include the medical opinion from a private orthopedist regarding his right knee disability mentioned by the Veteran at a June 2014 VA mental health appointment.  After securing the Veteran's written authorization, obtain any private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  Thereafter, conduct any additional development deemed necessary, then readjudicate the appeals for entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee with degenerative arthritis, entitlement to an evaluation in excess of 10 percent for right knee limitation of extension, and
entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to service-connected disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


